JT/Leads: JPM/BarCap Co-MGRS: Citi,HSBC **100% Pot** CL SIZE WAL M/S&P PWIN LGL Pxing Coup $ % A1 312.00mm 0.28 P-1/A-1+ 7 10/15/10 IL-6 0.2667 100.00 0.2667 A2 279.00mm 0.99 Aaa/AAA 10 03/15/12 EDSF+20 0.830 99.99353 0.838 A3 445.00mm 2.15 Aaa/AAA 23 01/15/14 IS+30 1.670 99.99751 1.677 A4 45.57mm 3.18 Aaa/AAA 1 03/15/16 IS+50 2.430 99.97976 2.449 TALF ELIGIBLE? TALF Eligible EXPECTED PRICE: Pxd EXPECTED SETTLE: 10/09/09 BILL & DELIVER: J.P. Morgan The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer, the issuing trust and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.
